         Case 1:18-cr-00081-DLC Document 126 Filed 11/13/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------X
                                         :
 UNITED STATES OF AMERICA,               :
                                         :
                -v-                      :                18cr081 (DLC)
                                         :
 LAVELLEOUS PURCELL, a/k/a “King         :                     ORDER
 Casino,” a/k/a “Mike Hill,”             :
                                         :
                           Defendant.    :
                                         :
 --------------------------------------- X

DENISE COTE, District Judge:

     On November 12, 2020, counsel for the defendant informed

the Court that the defendant prefers that the sentencing in this

matter occur via a videoconference proceeding, as opposed to an

in person proceeding.       Accordingly, it is hereby

     ORDERED that the sentencing proceeding is scheduled for

December 4, 2020 at 12:00 p.m. via videoconference.

     IT IS FURTHER ORDERED that the parties shall consult with

the Bureau of Prisons and each other and advise the Court by

Thursday, November 19 which videoconferencing platform the

proceeding can take place on.

Dated:       New York, New York
             November 13, 2020


                                     ____________________________
                                              DENISE COTE
                                     United States District Judge
